DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/21/2021 and 8/26/2021 was filed after the mailing date of the claims on 3/18/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. 	Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over NPL, Learning Glass, Anderson in view of CN 110217022A, Pan et al. (hereinafter Pan) further in view of U.S. Patent Application 2004/0263646, Cutler.

2. 	Regarding Claim 1, Anderson discloses A lightboard system providing the multiple advantages required by a presenter to an audience (learning glass, page 13 semi-transparent glass screen, can annotate the slides to live studio audience, page 14-15), the system comprising:
a base (page 1, table supported by base with wheels);
a frame supported by the base (page 1-2, The glass is attached to table), defining an opening (page 2, table is supported by base that has opening before it has a base of wheels for support), and 
a clear screen fixed (page 1-2, glass) within the opening defined by the frame so that the height of the screen is adjusted as the frame telescopes (page 2, glass is attached to an adjustable height table made by Steelcase), the screen having a front face configured to display content from the presenter (page 1, page 11, neon markers are used to write on the learning glass), having an opposing rear face (see figures in pages 1-3), and inducing paths for and scattering of light to highlight the content (page 7, led display parts, page 14);
a dimmable light source embedded in the frame and illuminating the screen (page 7, lighting system includes dimmer);
 and a video camera (page 2, Sony PMW-200) directed toward the rear face of the screen (see picture in page 2), the video camera streaming or recording the content displayed on the screen to create images and automatically flipping the images for viewing by the audience (note page 1, paragraph 3. Which states “the writing becomes forward with a simple horizontal “flip” of the image).
However, Anderson does not explicitly disclose including a pair of vertical struts and a pair of corresponding vertical tubes, the tubes sliding along the struts in a telescoping movement to raise and lower the total height of the frame
a telescoping camera mount attached to the frame; and 
a video camera attached to the camera mount and directed toward the rear face of the screen,
Pan teaches including a pair of vertical struts and a pair of corresponding vertical tubes (Fig 4: piston rods), the tubes sliding along the struts in a telescoping movement to raise and lower the total height of the frame (page 4 last para, one end of the piston rod 4 drives the blackboard 6 move up and down; adjusted to a position suitable for teachers to height)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the Steelcase stands as taught in Anderson with the piston rods on each opposite end of the table as taught in Pan for the purposes of adjusting the height of the learning glass, convenient for the presenter to write on.
Anderson in view of Pan does not explicitly disclose a telescoping camera mount attached to the frame; and 
a video camera attached to the camera mount and directed toward the rear face of the screen,
Further, Cutler teaches a telescoping camera mount attached to the frame (Fig. 2: , abstract, A whiteboard view camera, which in one embodiment is mounted on a boom, which is fixed above the whiteboard); and 
a video camera attached to the camera mount and directed toward the rear face of the screen ([0044], The whiteboard view camera can be positioned at the end of a boom 204 and configured so as to capture the whiteboard 206). Examiner notes that, the camera mounting boom enables the whiteboard and the camera to be integrated into a single entity, which results a more compacter and organized design.  
Therefore, in view of Culter, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of Anderson in view of Pan with a boom mounted on the whiteboard/learning glass as taught in Cutler for the purposes of providing a compact and neat design.

3. 	Regarding Claim 2, Anderson in view of Pan further in view of Cutler discloses The lightboard system according to claim 1 
 	Anderson discloses further comprising a tray affixed to the frame, the tray configured to store accessories (Fig 2, tray affixed to frame).

4. 	Regarding Claim 3, Anderson in view of Pan further in view of Cutler discloses The lightboard system according to claim 1 
 	Anderson discloses further comprising a computer stand mounted to the frame and configured to support a computer (Fig. 1-3, Examiner notes that there is enough space on the table to mount a computer on).

5. 	Regarding Claim 4, Anderson in view of Pan further in view of Cutler discloses The lightboard system according to claim 3 
 	Anderson discloses further comprising a computer adapted to assist the presenter (Pages 12-14, enables PowerPoint slide presentations. The slide can be projected to any location on the screen (note pictures on pages 13-14). The content of slide or the info on the lightboard can be changed by the presenter or presenter assistance at the background).

6. 	Regarding Claim 5, Anderson in view of Pan further in view of Cutler discloses The lightboard system according to claim 4 
 	Anderson discloses wherein the computer is a personal computer adapted to allow the presenter to view the screen, move the location of the screen, and change the information that appears on the screen (Pages 12-14, enables PowerPoint slide presentations. The slide can be projected to any location on the screen (note pictures on pages 13-14). The content of slide or the info on the lightboard can be changed by the presenter or presenter assistance at the background).

7. 	Regarding Claim 6, Anderson in view of Pan further in view of Cutler discloses The lightboard system according to claim 1 
 	Anderson discloses further comprising a stop configured to hold the lightboard system in a stationary position (page 8, led light strips with adhesive/clamp to hold lightboard system in a stationary place. page 16 spring-loaded clip).

8. 	Regarding Claim 7, Anderson in view of Pan further in view of Cutler discloses The lightboard system according to claim 1 
 	Anderson discloses further comprising a border disposed around the screen (page 2, page 3, page 16, boarder around screen).

9. 	Regarding Claim 8, Anderson in view of Pan further in view of Cutler discloses The lightboard system according to claim 1 
 	Pan discloses further comprising at least one linear actuator facilitating the telescoping movement between the tubes and the struts (page 4 last para, one end of the piston rod 4 drives the blackboard 6 move up and down; adjusted to a position suitable for teachers to height).

10. 	Regarding Claim 9, Anderson in view of Pan further in view of Cutler discloses The lightboard system according to claim 8 
 	Pan discloses wherein the at least one linear actuator is located inside one of the vertical tubes and raises and lowers the vertical tubes relative to the vertical struts, the stroke of the at least one linear actuator defining the amount by which the height of the screen can be adjusted (page 4 last para, one end of the piston rod 4 drives the blackboard 6 move up and down; adjusted to a position suitable for teachers to height).

11. 	Regarding Claim 10, Anderson in view of Pan further in view of Cutler discloses The lightboard system according to claim 1 
 	Anderson discloses further comprising at least one electric receptacle provided on the base and connected to a power source through wiring (pages 7-9, power cord, power supply, 12VDC weatherproof Led power supply).

12. 	Regarding Claim 11, Anderson in view of Pan further in view of Cutler discloses The lightboard system according to claim 1 
 	Anderson discloses further comprising at least one power supply housed in the base (page 9, 12VDC weatherproof Led power supply).

13. 	Regarding Claim 12, Anderson in view of Pan further in view of Cutler discloses The lightboard system according to claim 1 
 	Anderson discloses wherein at least one of the base, the frame, and the camera mount are formed of aluminum (page 9, aluminum channel pieces) and have a black matte finish (page 1, frame appears to be a black finish).

14. 	Regarding Claim 13, Anderson in view of Pan further in view of Cutler discloses The lightboard system according to claim 1
 	Anderson discloses further comprising a plurality of wheels supporting the base and rendering the base mobile (page 1, wheels on the bottom of the base).

15. 	Regarding Claim 14, Anderson in view of Pan further in view of Cutler discloses The lightboard system according to claim 1 further 
 	Anderson discloses comprising a power cord configured to engage a power supply and deliver electricity from the power supply to the lightboard system (page 7-9, power cord, power supply to LED strip on learning glass).

16. 	Regarding Claim 15, Anderson in view of Pan further in view of Cutler discloses The lightboard system according to claim 1 
 	Anderson discloses wherein the base is configured to form a compartment adapted to house and protect other components (page 1-2, examiner notes it would be obvious to add a compartment on the desk).

17. 	Claim 16 is a system claim rejected with respect to the same limitations rejected in Claims 1 and 14. 


18. 	Claim 17 is a system claim rejected with respect to the same limitation rejection in claim 5.

19. 	Regarding Claim 18, Anderson in view of Pan further in view of Cutler discloses The lightboard system according to claim 16 
 	Anderson discloses further comprising at least one power supply housed in the base (page 3, 7-9, power cord, power supply to LED strip on learning glass).

20. 	Regarding Claim 19, Anderson in view of Pan further in view of Cutler discloses The lightboard system according to claim 16 wherein the base is configured to form a compartment adapted to house and protect other components (page 1-2, examiner notes it would be obvious to add a compartment on the desk to protect components such as wires).

21. 	Claim 20 is a system claim rejected with respect to the same limitations rejected in Claims 1, 5, 12, 14. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER KHALID whose telephone number is (571)270-5997. The examiner can normally be reached Monday- Friday 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571) 272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMER KHALID/Examiner, Art Unit 2422    
                                                                                                                                                                                                    /MICHAEL LEE/Primary Examiner, Art Unit 2422